DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 01/04/2022, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 2-18 and 20-31 are pending.
Response to Arguments
Applicant’s arguments, see pages 8-9 filed 01/04/2022, with respect to the Kadar-Kallen reference have been fully considered but are not persuasive. The claimed threaded region is still shown in Figures 4-5 of Kadar-Kallen and, for applicant’s convenience, a modified Figure 4 of Kadar-Kallen is reproduced below with additional labeling provided to more clearly identify the claimed threaded region. 

    PNG
    media_image1.png
    770
    954
    media_image1.png
    Greyscale
 
Kadar-Kallen further shows his ferrule extending axially beyond the front end of plug body (115) as also seen in his Figures 4-5.
	With respect to newly added claims 24-26 and 28-31, the previous cited Lu reference and/or Kadar-Kallen still read upon these claims as indicated below. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The new claim terminology “a gap along a circumference of the thread” is not mentioned in the specification and, therefore, lacks clear support or antecedent basis in the specification.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-9, 11-17, 21, 24-26, and 28-31 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent No. 7,645,162 to Kadar-Kallen et al. (hereinafter “Kadar-Kallen”).  Kadar-Kallen was applied in a prior Office action. 
In re claim 2, Kadar-Kallen discloses a fiber optic plug connector, see FIGS. 1-12, comprising: 
a connector (102) including a connector arrangement comprising plug body (115) that axially extends from a front end of plug body (115) to a rear end (144), the connector arrangement comprising plug body (115) defining a rear cable entrance location at cable end (144), the front end of plug body (115) of the connector arrangement defining a front connector portion (115) at which a ferrule (FIG. 4, FIG. 5) is at least partially enclosed, the ferrule extending axially beyond the front end of plug body (115) and configured to support an optical fiber; 
a seal (stop 210) mounted on an exterior of the connector arrangement comprising plug body (115), the seal (210) being a radial seal (210) positioned within a circumferential groove (FIG. 4) defined around the exterior of the connector arrangement comprising plug body (115), the seal (210) having an outer diameter; and 
an inner body (118) comprising a threaded region, as seen in FIG. 8 and the modified FIG. 5 below, disposed at an exterior of the connector arrangement comprising plug body (115) at a location axially between the ferrule and the seal (210), as seen in FIG. 4, the threaded region defining an outwardly-facing thread, the thread being non-rotatable relative to the front connector portion (115) of the connector arrangement including the thread being non-rotatable relative to the ferrule once the key member (268) is mated with the slot (266), the thread having an inner diameter that is less than the outer diameter of the seal (210) as seen in FIGS. 4-5.  See col. 2, line 54 to col. 7, line 14 of Kadar-Kallen for further details. A modified FIG. 5 of Kadar-Kallen is reproduced below with additional labeling provided in order to more clearly identify the threaded region of inner body (118). 


    PNG
    media_image2.png
    823
    1233
    media_image2.png
    Greyscale

In re claim 3, as seen in FIG. 4 of Kadar-Kallen, the front connector portion (115) has a smaller transverse cross-section than the threaded region shown in FIG. 4 and/or FIG. 8.

In re claim 4, the threaded region shown in FIG. 8 is defined by a separate piece (118) from the front connector portion (115) of the connector arrangement, the separate piece (118) being operatively coupled to the front connector portion (115) when the connector arrangement is assembled as seen in FIG. 4.

In re claim 5, the connector arrangement comprising plug body (115) includes a cable fitting (108) that defines a forward-facing shoulder disposed rearward of the seal (210) as seen in FIG. 10.

In re claim 6, the forward-facing shoulder of the cable fitting (108) is forwardly offset from the rear end (144) of the connector arrangement as seen in FIGS. 9-10.

In re claims 7-8, the forward-facing shoulder defined by cable fitting (108) provides an abutment surface capable of engaging a surface of a receptacle/optical adapter/housing (120) into which the front connector portion (115) is received.

In re claim 9, as seen in FIG. 10, the forward-facing shoulder of the cable fitting (108) is defined by a radially extending flange.

In re claim 11, as seen in FIGS. 2-5, the connector arrangement comprising plug body (115) also includes a plurality of separate pieces (115, 116, 118, 120, 202) that are operatively coupled together.

In re claim 12, a portion of one of the separate pieces (116, 120) radially overlaps with a portion of another of the separate pieces (118).

In re claim 13, a first (115) of the separate pieces snap-fits to the module (202) via coupling mechanism (250).

In re claim 14, Kadar-Kallen further discloses an outer component (122) defining part of a passage, see FIG. 4, through which the front connector portion (115) extends when the outer component (122) is mounted to the connector arrangement, the outer component (122) being configured to screw onto the threaded region shown in FIG. 8.

In re claim 15, Kadar-Kallen further discloses a lock nut (122) as claimed.

In re claim 16, Kadar-Kallen further discloses an optical cable (106) including an optical fiber (262), the optical cable (106) being secured to the rear cable entrance location at cable end (144) of the connector arrangement, the optical fiber (262) being supported by the ferrule (FIG. 4, FIG. 5).

In re claim 17, Kadar-Kallen further discloses a sealing member (260) as claimed.

In re claim 21, the threaded region of Kadar-Kallen has a generally rounded cross-sectional profile, as seen in FIG. 3, while the front connector portion (115) has a generally rectangular cross-sectional profile as seen in FIG. 4.

In re claim 24, as seen in FIG. 5, the seal (210) is positioned rearward of a longitudinal midpoint of the connector arrangement.
In re claim 25, Kadar-Kallen discloses a fiber optic plug connector, see FIGS. 1-12, comprising:
a connector (102) including a connector arrangement comprising plug body (115) that axially extends from a front end to a rear end, the connector arrangement defining a rear cable entrance location at cable end (144), the front end of plug body (115) of the connector arrangement defining a front connector portion (115) at which a ferrule is at least partially enclosed, the ferrule being configured to support an optical fiber;
a seal (210) mounted on an exterior of the connector arrangement, the seal (210) being a radial seal (210) positioned within a circumferential groove defined around the exterior of the connector arrangement; and
an inner body (118) comprising a threaded region, as seen in FIG. 8 and the modified FIG. 5 above, defining an exteriorly-facing thread extending circumferentially along
the connector arrangement at a location axially between the ferrule and the seal (210), the threaded region also defining a gap comprising a root of the thread along a circumference of the thread, the thread being non-rotatable relative to the front connector portion (115) of the connector arrangement including the threads being non-rotatable relative to the ferrule once the key member (268) is mated with slot (266).  See col. 2, line 54 to col. 7, line 14 of Kadar-Kallen for further details. 

In re claim 26, wherein the connector arrangement is configured to be inserted within a receptacle/outer housing (122).

In re claim 28, the radial seal (210) is configured to seal against a wall of the receptacle (122) because the radial seal abuts against the receptacle (122).
In re claim 29, the connector arrangement includes a plurality of separate pieces (115, 116, 118, 120, 202) that are operatively coupled together.

In re claim 30, Kadar-Kallen further discloses an optical cable including an optical fiber (262), the optical cable being secured to the rear cable entrance location of the connector arrangement at cable end (144), the optical fiber (262) being supported by the ferrule; and
a seal member (260) that provides an environmental seal between the optical cable and the
connector arrangement.

In re claim 31, the seal (210) has an outer diameter and the threaded region of the inner body (118) is disposed at an exterior of the connector arrangement at a location axially between the ferrule and the seal (210), the threaded region defining an outwardly-facing thread,
the thread being non-rotatable relative to the front connector portion of the connector
arrangement including the thread being non-rotatable relative to the ferrule once the key member (268) is mated with slot (266), the thread having an inner diameter that is less than the outer diameter of the seal (210) as seen in FIGS. 4-5 of Kadar-Kallen.

Claim(s) 25, 26, and 28-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patent No. 7,572,065 to Lu et al. (hereinafter “Lu”).  Lu was applied in a prior Office action.
In re claim 25, Lu discloses a fiber optic plug connector, see FIGS. 1-19, comprising: 
a connector (32) including a connector arrangement comprising housing (39) that axially extends from a front end (52) to a rear end (54), the connector arrangement comprising housing (39) defining a rear cable entrance location/body (36), the front end (52) of the connector arrangement comprising housing (39) defining a front connector portion (56) at which a ferrule (100) is at least partially enclosed, the ferrule (100) configured to support an optical fiber; 
a seal (49) mounted on an exterior of the connector arrangement comprising housing (39), the seal (49) being a radial seal (49) positioned within a circumferential groove (112) defined around the exterior of the connector arrangement comprising housing (39); and 
an adapter (34) comprising a threaded region defining an exteriorly-facing thread (66) extending circumferentially along the connector arrangement at a location axially between the ferrule and the seal (49) disposed at an exterior of the connector arrangement comprising housing (39) at a location axially between the ferrule (100) and the seal (49), as seen in FIG. 17, the threaded region also defining a gap comprising a root of the thread (66) along a circumference of the thread (66), the thread (66) being non-rotatable relative to the front connector portion (56) of the connector arrangement including the threads (66) being non-rotatable relative to the ferrule once the connector (32) is mechanically interlocked with the adapter (34).  See col. 2, line 60 to col. 11, line 27 of Lu for further details. 

In re claim 26, wherein the connector arrangement comprising housing (39) is configured to be inserted within a receptacle/adapter (34).

In re claim 28, the radial seal (49) is configured to seal against a wall of the receptacle (34).

In re claim 29, as seen in FIG. 5 of Lu, the connector arrangement also includes a plurality of separate pieces (34, 38, 39, 41) that are operatively coupled together.
In re claim 30, Lu further discloses an optical cable (20) including an optical fiber (222), the optical cable (20) being secured to the rear cable entrance location (36) of the connector arrangement, the optical fiber (222) being supported by the ferrule (100), 
a seal member (106) the provides an environmental seal between the optical cable (20) and the connector arrangement.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kadar-Kellen as applied to claim 2 or 16 above, and further in view of Lu. 
In re claim 10, Kadar-Kellen only differs in that he does not mention that his front connector portion (115) defines an SC plug interface. Lu, as previously discussed, discloses a front connector portion (56) that defines an SC plug interface because it interfaces with an SC connector (33). In order to interface with an SC connector, the front connector portion (115) of Kadar-Kellen would have been modified to define an SC plug interface, thereby obtaining the invention specified by claim 10. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claim 10 in view of Kadar-Kellen combined with Lu.   

In re claim 18, Kadar-Kallen only differs in that he does not teach a heat shrink tube providing an environmental seal between an outer surface of his optical cable (106) and his connector arrangement.  Lu, on the other hand, teaches a heat shrink tube (106) providing an environmental seal between an outer surface of his optical cable (20) and his connector arrangement. In order to provide an environmental seal between an outer surface of his optical cable (106) and his connector arrangement, Kadar-Kallen would have included the heat shrink tube (106) of Lu, thereby obtaining the invention specified by claim 18.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claim 18 in view of Kadar-Kellen combined with Lu.   

In re claim 20, as seen in FIG. 7 of Lu, the heat shrink tube (106) extends rearward of the rear end (54) of his connector arrangement. The heat shrink tube (106) of would have also extended rearward of the rear end (144) of Kadar-Kallen for the same reason(s) mentioned with respect to claim 18. 

Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu as applied to claim 26 above, and further in view of Patent Pub. No. US 2008/0317415 A1 to Hendrickson et al. (“Hendrickson”).  Hendrickson was applied in a prior Office action.
In re claim 27, Lu only differs in that he does not teach his receptacle is configured to screw onto the threaded region, the receptacle having a closed end that covers the ferrule (100) of the connector arrangement when the receptacle is mounted over the connector arrangement.
Hendrickson, on the other hand, teaches a receptacle/pulling cap (31) mounted over a connector arrangement (32, 43), the pulling cap being configured to screw onto a threaded region (65) of the connector arrangement, the pulling cap (31) having a closed end that covers a ferrule (45) of the connector arrangement (32, 43) when the pulling cap (31) is mounted over the connector arrangement (32, 43).  See paragraphs [0026]-[0029] of Hendrickson. In order to pull the connector arrangement of Lu through a conduit, the pulling cap (31) of Hendrickson would have been modified, if necessary, to screw onto the threaded region (66) of Lu, such that the closed end of pulling cap (31) covers the ferrule (100) of Lu when the pulling cap (31) is mounted over the connector arrangement of Lu, thereby obtaining the invention specified by claim 27.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to obtain the invention specified by claim 27 in view of Lu combined with Hendrickson.   
Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the examiner’s opinion, it would not have been obvious to modify Kadar-Kallen to include the housing being configured to screw onto the threaded region, the housing having a closed end that covers the ferrule of the connector arrangement when the housing is mounted over the connector arrangement as recited by claim 22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        

or
June 6, 2022